Per Curiam,
This was a municipal claim for macadamizing Highland avenue in front of defendant’s property. The defendant resisted the claim in the court below upon the ground that it was rural property, and not liable to be assessed under the foot-front rule. The errors assigned are all to the charge of the learned judge. The defendant’s points were not answered specifically, because covered by the general charge. The general charge is so brief that I give it entire: “ The inevitable consequence of living in the city is that you must pay for city improvements. The question here is: Has the time come for paving; has the land ceased to be farm land ? When it has ceased to be farm land and has been cut up into city lots, then it is time to make city improvements. The lots in this street, as you can see, are compact city lots. The street has gas and water, and the lots are built on as city lots. But it is for you to say; you must decide. If you think this is merely a farmer’s lane or road then of course the defendant need not pay for the paving; *534but if you find that this is a city street then he must pay. When the time has arrived that the land ceases to be farm land and becomes city land then property owners must pay for improvements. It is for you to decide, and you will have the map with you when you go out to deliberate, and you can draw your own conclusions.”
This not only covered all of the defendant’s points, but was adequate to the case. It left the jury to find whether the defendant’s property had ceased to be farm lands and the street ripe for improvements. This is as far as our decisions go, and further, in the opinion of the writer, than we ought to have gone.
Judgment affirmed.